Citation Nr: 0948225	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1943 to 
January 1946, including service in the Asiatic Pacific 
Theater from March 1944 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  There is credible supporting evidence that the reported 
non-combat stressor occurred during service.

3.  The Veteran has a current medical diagnosis of PTSD which 
has been linked by competent evidence to the claimed in-
service stressor.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD, which he 
attributes to exposure to wounded soldiers and dead bodies as 
a medical noncommissioned officer (NCO) with the 35th General 
Hospital.  

Service connection for post traumatic stress disorder 
requires:  (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009). 

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Here, the Veteran's service personnel records do not contain 
any indication that the Veteran received any of the awards or 
citations presumptively indicative of engaging in combat with 
the enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain corroborative evidence that substantiates 
or verifies the Veteran's statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the Veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, there is no need to verify every detail of a claimed 
stressor, and evidence of a stressor affecting a Veteran's 
unit in service implies the Veteran's involvement in those 
events.  Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997).  
The Court has since clarified that it is error for the Board 
to require confirmation of a Veteran's personal participation 
in stressors affecting his unit.  Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. 
App. 124, 128 (2002).

In a December 2005 statement the Veteran reported memories of 
"airplanes crashing, fires, constant raining, pilots deaths, 
bodies burning, bombing, seeing others in the [A]rmy die 
daily, wild animals, artillery fire, fear of contacting 
malaria, fear of death from the enemy at the age of 18 yrs 
old."  He reports that his unit assignment was 35th General 
Hospital; that the location of his assignment was New Guinea, 
Luzon Philippines; and that the dates of his tour were 1944-
1945.

VA medical records include a January 2006 behavioral health 
intake report, which provided diagnoses of anxiety disorder 
and recurrent major depression with no psychosis.  

The Veteran was accorded a QTC psychiatric evaluation in 
February 2006.  The Veteran reported witnessing others being 
wounded, injured and killed.  He expressed feeling intense 
fear, hopelessness, and horror.  He reported experiencing 
recurrent recollections of events and dreams of events.  He 
stated he experienced intense distress at exposure to similar 
events and demonstrated avoidance of stimuli associated with 
his war trauma.  He reported symptoms of increased arousal, 
difficulty falling and staying asleep, irritability, 
outbursts of anger, having an exaggerated startle response to 
loud noises, difficulty concentrating, and hypervigilance.  
The diagnoses were chronic PTSD and major depressive 
disorder, single episode.

Vet Center records dating from December 2005 to January 2006 
show that the Veteran had chronic PTSD symptoms.  

In a statement received in November 2008 the Veteran reported 
that his assignment was to set up hospital units and provide 
security for the hospitals.  He stated that he would see 
wounded soldiers and the dead bodies of soldiers.

In March 2009 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that, as a Medical NCO, he witnessed 
numerous GIs being wounded and killed.  He reported that he 
had to put the dead bodies in bags and witnessed numerous 
amputations and seeing bodies without body parts.  He also 
reported significant fear of being wounded or killed while in 
New Guinea.  He reported that just the sight of numerous dead 
soldiers and the smell of dead bodies was a significant 
traumatic event to him.  His nonmilitary stressors were 
related to the impact of aging and the quality of his life 
due to health complaints.  He was diagnosed as having PTSD 
and related depressive disorder, which was related to his in-
service stressor.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. 
§ 1154(a) requires that the VA give due consideration to all 
pertinent medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  The Board finds that the Veteran's 
account of exposure to wounded soldiers and dead bodies 
during his service in New Guinea and the Philippines is 
consistent with his MOS in service as a medical NCO with 35th 
General Hospital.  Moreover, prior the VA examination, a 
stressor report was placed in the Veteran's claims folder in 
accordance with the Board's remand order.  The report stated 
that it was "confirmed that the [V]eteran was assigned to 
35th General Hospital and that the Veteran helped the wounded 
soldiers.  Confirmed unit of assignment through SMR's."  
Accordingly, in light of the credible supporting evidence in 
the claims folder of the Veteran's reported in-service 
stressor and the favorable VA medical opinion of March 2009, 
which linked the currently diagnosed PTSD to the in-service 
stressor and which included a rationale, the Board finds that 
service connection for PTSD is warranted.  38 C.F.R. §§ 
3.102, 3.303.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for posttraumatic stress disorder (PTSD) 
is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


